Citation Nr: 1807790	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  10-09 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent from June 1, 2012 for degenerative joint disease of the left knee status post arthrotomy and medial meniscectomy (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 1, 2012.


REPRESENTATION

The Veteran represented by:  North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to June 1969, during the Vietnam Era, and from September 1 to December 18, 1972.  For his service, he received the National Defense Service Medal and Vietnam Service Medal with one bronze star. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

Pursuant to the Veteran's request, he was scheduled for a Board videoconference hearing on July 30, 2014.  See February 2010 VA Form 9; June 2014 Letter to the Veteran.  However, in a July 2014 Statement in Support of Claim, he expressed his desire to withdraw this request.  Consequently, his hearing request was withdrawn.  See August 2015 Board Decision; 38 C.F.R. § 20.704(e) (2017).

A disability evaluation in excess of 10 percent for the left knee was denied in an August 2015 Board decision; this was not appealed and is therefore final.  As a consequence, the increased left knee rating issue is as characterized on the title page.

In May 2017, the Board remanded this matter for further development; namely, to obtain any outstanding VA treatment records, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 


FINDINGS OF FACT

1.  From June 1, 2012, the Veteran's left knee disability was manifested by limitation of flexion of 20 degrees upon repetitive use testing; pain with weight-bearing, bending, and walking; weakness; stiffness; and recurrent swelling.  

2.  The Veteran's service-connected disabilities did not render him unemployable prior to June 1, 2012.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 20 percent for the left knee disability from June 1, 2012 have not been met.  38 U.S.C. § 1155 (2012); 
38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).

2.  The criteria for referral to the Director, Compensation Service for TDIU on an extraschedular basis prior to June 1, 2012 have been not been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his left knee disability has increased in severity.  See April 2009 Statement in Support of Claim; June 2009 Statement in Support of Claim; March 2010 VA Form 9.

Preliminarily, the Board notes the applicable DC is 5260 for limitation of flexion.  38 C.F.R. § 4.71a.  Under DC 5260, a non-compensable disability rating is assigned if flexion is limited to 60 degrees; a 10 percent disability rating is assigned if it is limited to 45 degrees; a 20 percent disability rating is assigned if it is limited to 30 degrees; and a 30 percent disability rating is assigned if it is limited to 15 degrees. 

Notwithstanding the diagnostic criteria contained in DC 5260, with respect to musculoskeletal disabilities such as the Veteran's left knee disability, 38 C.F.R. 
§ 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as, more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing are related considerations as well.  38 C.F.R. § 4.45.

In that regard, a part that becomes painful on use must be regarded as disabled.  
38 C.F.R §§ 4.40, 4.59.  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is non-compensable.  38 C.F.R. §§ 4.40, 4.71a, DC 5003.  

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology) abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  However, he is not competent to render a medical diagnosis or opinion on such complex medical questions as range of motion (ROM) measurements, presence of ankylosis, etc.  See Barr, supra; Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  In that regard, the Board relies primarily on the medical evidence of record.  The probative value of his competent lay statements as they concern the other relevant disability rating factors specified in 38 C.F.R. §§ 4.40, 4.45, and 4.59 will be discussed below.

As in this instance, where an increase in the disability rating assigned is at issue, the primary concern is the Veteran's present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994); cf. Fenderson v. West, 12 Vet. App. 119 (1999).  Since the Board denied his claim for an increased disability rating in excess of 10 percent prior to June 1, 2012 in an August 2015 decision, the relevant timeframe for consideration is from June 1, 2012 to the present.  

A review of the Veteran's medical records discloses the first relevant item of evidence is a December 2012 VA Orthopedic Surgery Consult.  In December 2012, he was examined by a VA orthopedic surgeon.  At that time, he reported experiencing recurrent swelling of his left knee in addition to pain with any activity, in particular squatting, kneeling, and walking on uneven ground.  Even still, upon ROM testing, he demonstrated flexion of 110 degrees (normal being to 140 degrees) and full extension (normal being to zero degrees).  38 C.F.R § 4.71a, Plate II.  Despite evidence of tenderness following the Steinmann's test, McMurray's test, and modified lateral circumduction maneuvers, the VA orthopedic surgeon found no evidence of snapping, clicking, or instability.  Furthermore, no swelling or effusion was observed.  

While a February 2013 VA Orthopedic Surgery Note affirmed the above findings, a VA examination in March 2013 recorded an appreciable increase in severity.  During this examination, he relayed that he wore a knee brace on his left side.  Although he stated his left knee gave way, he denied any locking.  Going up and down steps or bending aggravated his left knee.  He required help putting his socks on as well as getting in and out of the tub.  He continued to experience swelling.  He averred suffering from flare-up episodes, during which he experienced increased difficulty with walking and bending, but did not provide further detail. 

Following ROM testing, the VA examiner documented flexion of 30 degrees and extension to zero degrees, with objective evidence of pain at the end of each motion.  Upon repetitive use testing, he demonstrated further limitation of motion; flexion of 20 degrees with objective evidence of pain at the end of the motion.

Aside from ROM, the VA examiner generally observed the Veteran walked with his left knee straight, while putting more weight on his right knee.  There was evidence of mild swelling; mild crepitus; tenderness to palpation over the medial joint line; as well as reduced muscle strength at 2/5 with both flexion and extension (5/5 being normal).  Even so, there was no evidence of muscle atrophy.  Additionally, the VA examiner noted the presence of three non-painful, stable, and linear scars on his left knee.  No other pertinent physical findings, complications, conditions, signs, or symptoms were recorded.

Three months later, a June 2013 VA Orthopedic Note logged the Veteran's statement that he could walk no more than 125 feet before he had to stop and sit down for a while.  Nonetheless, a VA orthopedist found contracture of flexion only by about 10 degrees (flexion approximately of 130 degrees), with evidence of crepitus, a varus deformity of the left knee, but reasonably good stability.  

Thereafter, August 2013 and January 2014 VA Primary Care Nursing Notes recorded the Veteran's complaint of constant, aching left knee pain.  However, during these appointments he also stated his pain medication helped reduce some of the pain making the pain tolerable and allowing him to function effectively at times.  
While a VA treatment provider indicated an assessment of significant pain and dysfunction in a May 2014 VA Primary Care Note, observing the Veteran had a markedly abnormal gait and limited weight-bearing on the left lower extremity, the treatment provider did not include further information bearing on the relevant diagnostic criteria.

The Veteran was examined once more by the VA in November 2015.  At this time, he asserted experiencing discomfort with any walking or weight-bearing.  However, he denied any flare-ups or incapacitating episodes.

Although the VA examiner described the Veteran's limitation due to his left knee disability as severe because it prevented any bending, stooping, picking up anything from the floor, or putting on socks and shoes.  The VA examiner's ROM testing results show he demonstrated flexion of 90 degrees and extension of zero degrees.  While there was objective evidence of pain with flexion, the VA examiner found none with weight-bearing contrary to his lay assertion.  Following repetitive use testing, there was no additional limitation of motion or function.  No other pertinent physical findings, complications, conditions, signs, or symptoms were recorded.

Given these findings, the VA examiner concluded the Veteran's lay statements were neither medically consistent nor inconsistent with the examination.  Consequently, with respect to whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time or during a flare-up, the VA examiner was unable to provide an opinion, explaining that the effect of any flare-ups or repetitive motion would vary from incident to incident in intensity and severity.  Therefore, without personal observation additional limitation of motion or function could not be determined without mere speculation.  

The Veteran was most recently examined by the VA in October 2016.  During this examination, he reported experiencing pain, weakness, and difficulty walking and standing.  He also reported flare-up episodes consisting of pain and stiffness. 

Following ROM testing, the VA examiner logged the Veteran was able to achieve flexion of 70 degrees and extension of zero degrees.  Objective evidence of pain was attendant with each motion.  However, there was no objective evidence of pain with weight-bearing.  While he was able to complete repetitive use testing, this time, he demonstrated additional limitation of motion and function due to pain and lack of endurance, resulting in flexion of 65 degrees.  

Aside from ROM, the VA examiner found evidence of reduced muscle strength with flexion and extension at 4/5, consistent with the Veteran's report of weakness.  Even still, there was no evidence of muscle atrophy.  The VA examiner also documented medial instability and a left meniscal tear with frequent episodes of locking.  No other pertinent physical findings, complications, conditions, signs, or symptoms were recorded.

Unlike the November 2015 VA examiner, this VA examiner concluded the Veteran's lay statements were medically consistent with the examination.  Considering his statements and the examination findings, the VA examiner opined that with repeated use over time or during a flare-up pain would cause additional limitation of motion and function.  The VA examiner expressly excluded any other contributing factors.  The VA examiner estimated that with repeated use over time, his flexion would be reduced to 60 degrees, while during a flare-up it would be further reduced to 55 degrees.  

VA treatment records for 2016 and 2017 continued to document the Veteran's report of left knee pain, but did not provide any detail pertinent to the diagnostic criteria.  

In contemplating the evidence above, the Board finds a disability rating in excess of 20 percent cannot be substantiated at any time during the pertinent period.  
38 C.F.R. §§ 4.6, 4.71a, DC 5260; see also Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

In reaching this conclusion, the Board has considered the Veteran's lay statements bearing on the disability rating factors specified in 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Throughout the appeal period, he has consistently asserted pain with activity, such as weight-bearing, bending, and walking.  He also reported weakness, stiffness, and recurrent swelling.  He has always maintained that functionally he has been unable to put his socks or shoes on and required help getting in and out of the tub.  However, only the March 2013 Knee and Lower Leg Conditions VA Examination Report corroborated the presence of all these symptoms and objectively assessed the resulting limitation of motion and function.  At all other times, his lay statements were not fully supported by the clinical findings.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board acknowledges the March 2013 VA examiner did not expound on the Veteran's report of flare-ups.  Cf.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Nonetheless, the Board finds the VA examiner's conclusion does not require further investigation because he did not describe with specificity how the increased difficulty with walking and bending manifested in terms of limitation of motion or function nor the frequency with which it occurred.  Cf. Sharp v. Shulkin, No. 16-1385 (U.S. Vet. App. Sept. 6, 2017).  

Even if the March 2013 VA examiner had been able to estimate additional limitation of motion or function during a flare-up, or for that matter, even if the Board assumes he had complete loss of motion or function during a flare-up there would still be insufficient information to determine it occurred with such frequency as to substantiate a finding that the Veteran's overall disability picture warranted an increased disability rating.  

Moreover, the October 2016 VA examiner addressed the issue of flare-ups based on similar complaints; and estimated the Veteran's flexion would be limited to 55 degrees during a flare-up episode.  See October 2016 Knee and Lower Leg Conditions VA Examination Report.  

In light of the above, the Board finds the March 2013 Knee and Lower Leg Conditions VA Examination Report adequate and probative.  During the March 2013 VA examination, the Veteran demonstrated the worst ROM; his flexion was limited to 20 degrees following repetitive use testing.  However, this limitation of flexion was still five degrees more than the 15 degrees of flexion required to warrant the next higher 30 percent disability rating.  

While the Veteran consistently demonstrated limitation of flexion during the relevant time period, at no other time did he demonstrate compensable limitation of flexion.  In fact, at all other times, his flexion was markedly greater; 110 in December 2012, 130 degrees in June 2013, 90 degrees in November 2015, and an estimated 55 degrees during a flare-up in October 2016.  

Moreover, the Veteran's ability to walk appears to have improved over the course of this appeal.  For instance, in June 2013, he avowed that he could not walk more than 125 feet, but by May 2014, a VA Surgical Vascular Lower Extremity Clinic Note recorded he was able to walk 200 feet between two and three times per day.  Of note, the VA treatment provider indicated he was limited from walking further by bilateral calf pain, which eased within five minutes.  His walking improved further by November 2014.  A November 2014 VA Vascular Surgery Outpatient Note logged progressive improvement with walking; between 400 to 500 feet.  While he relayed that he could only walk up to 250 feet in January 2016, the Board notes the distance is still twice the distance he reported in June 2013.  January 13, 2016 VA Pharmacy Note.   

With the exception of the March 2013 VA examination, the Board finds the evidence of record more nearly approximated the diagnostic criteria for a 10 percent disability rating due to painful motion with non-compensable limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, DC 5003.  However, the Board declines to reduce the disability rating assigned.

The Board's inquiry does not end here.  The Board must also consider increased evaluations under other potentially applicable DCs.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the other conditions).  Other DCs pertaining to the knee are DC 5256 for ankylosis; DC 5257 for impairment of the knee due to subluxation or lateral instability; DC 5258 for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; DC 5261 for limitation of extension; DC 5262 for impairment of the tibia and fibula; and DC 5263 for genu recurvatum.

In view of the evidence detailed above, the only other applicable DCs are DC 5257 for impairment of the knee due to subluxation or lateral instability and DC 5258 for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  With respect to DC 5257, the Board notes the Veteran has already been awarded service connection for medial instability of the left knee, effective October 13, 2016.  See November 2016 Rating Decision.  As the October 2016 VA examination is the first medical evidence of record to diagnose him with medial instability of the left knee, no further consideration is warranted. 

In regard to DC 5258, the Board notes that in addition to dislocation of the semilunar cartilage, the diagnostic criteria also requires it to be accompanied by frequent episodes of locking, pain, and effusion into the joint.  Here, even though there is no question as to the presence of pain and the October 2016 VA examiner explicitly confirmed frequent locking episodes; the VA examiner did not include a finding that there was effusion into the joint.  As such, a separate disability rating under DC 5258 cannot be supported.

Additionally, the Board acknowledges that a March 2013 VA examiner found the presence of two linear scars on his left knee from prior surgical procedures.  See March 2013 Scars VA Examination Report.  According to the VA examiner, the total area of the scars was 7.8 square centimeters.  Neither of the scars were reported to be painful, and the VA examiner observed no skin breakdown of either scar.  The VA examiner made no finding as to any underlying soft tissue damage.

Given the above, the applicable DC associated with such scars is DC 7805, which is to be evaluated using the diagnostic criteria set forth under DC 7802.  38 C.F.R. 
§ 4.118, DCs 7802, 7805.  There is only one rating available under DC 7802.  A 10 percent disability rating is warranted if the area or areas covered by the scar is 144 square inches or greater.  The total area covered by the Veteran's scars falls well short of 144 square inches, and would be non-compensable at best.  Therefore, an increased disability rating under DC 7805 cannot be assigned. 

II.  TDIU

The Veteran contends that he has been unable to secure or follow a substantially gainful occupation due to his service-connected disabilities prior to June 1, 2012.  

The relevant timeframe for consideration is from February 13, 2009 to May 31, 2012.  See 38 U.S.C. § 5110 (2012) (if factually ascertainable, the effective date assigned may be up to one year prior to the date the application for increase was received); February 2009 Statement in Support of Claim (the Veteran initiated his claim for an increased disability for the left knee disability); June 2017 Rating Decision Codesheet (the Veteran reached a combined disability rating of 100 percent on June 1, 2012).
 
From February 13, 2009 to May 31, 2012, the Veteran was service connected for the left knee disability with a 10 percent disability rating; residuals of a left ankle fracture (left ankle disability) with a 20 percent disability rating; and diabetes mellitus with a 20 percent disability rating.  See June 2017 Rating Decision Codesheet.  Consequently, at no time during the pertinent period does he meet the minimum disability rating percentage threshold for schedular TDIU consideration.  38 C.F.R. § 4.16(a).  

Nevertheless, even when a veteran does not meet the percentage standards for schedular TDIU, he may be considered for TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  However, the Board does not have the authority to assign extraschedular TDIU in the first instance.  See 38 C.F.R. § 4.16(b).  Rather, the Board may only consider whether referral for extraschedular TDIU to the Director, Compensation Service is appropriate. 

The sole fact that a veteran is unemployed or has difficulty obtaining employment is insufficient for TDIU purposes.  The evidence must show the veteran is incapable of performing the physical and mental acts required by employment by reason of his service-connected disabilities.  See 38 C.F.R. § 4.16(b); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In this context, appropriate factors for consideration are his employment history, educational and vocational attainment, and any other factors having a bearing on the issue.  38 C.F.R. § 4.16(b); see also Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

While the Veteran is presently unemployed, he has not been unemployed during the entirety of the timeframe in question.  According to the Veteran's Social Security Administration (SSA) Work History Report he was employed full-time until June 3, 2009.  October 2009 SSA Work History Report; see also July 2014 Response from Q.C. to Request for Employment Information in Connection with Claim for Disability Benefits (noted the Veteran was discharged from employment on June 3, 2009).  From April 2007 to June 2009, he worked as a restaurant district manager.  For this reason, the Board finds referral for extraschedular TDIU prior to June 3, 2009 is not appropriate. 

Since June 3, 2009, the Veteran has remained unemployed.  Between June 3, 2009 and June 1, 2012, the Board notes there is no singular VA examination, VA treatment record, or private treatment record addressing the combined functional impact of his service-connected left knee disability, left ankle disability, or diabetes mellitus.  However, such an assessment is not necessary.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (2013) (holding that regulations place the responsibility for the ultimate TDIU determination, which is factual in nature, on the adjudicator).

While the Veteran never underwent a VA examination for his diabetes mellitus during the pertinent timeframe, his left knee and left ankle disabilities were evaluated in April 2009.  See April 2009 Joints VA Examination Report; see also May 2009 Addendum VA Medical Opinion (corrected the ROM measurements for the left ankle).  During this examination, he confirmed that he was still employed full-time as a restaurant manager.  He relayed that during the workday he experienced increasing left knee and ankle pain while standing and walking.  Although he reported increased absenteeism, he clarified he had missed only four days from work due to left knee pain.  Id.; cf. Response from Q.C. to Request for Employment Information in Connection with Claim for Disability Benefits (noted the Veteran lost no time from work due to disability).  Further, despite his complaints of pain with standing and walking, weakness, stiffness, and giving way, he admitted that he was able to stand up to 40 minutes at a time and walk a few yards.  April 2009 Joints VA Examination Report.

By May 2012, the Veteran asserted that he could not walk 200 feet without stopping to rest.  May 14, 2012 VA Primary Care Note.  However, he rated the pain in his left knee at a four out of 10 on the pain scale, and described it as tolerable.  See May 14, 2012 VA Nursing Note; see also January 25, 2012 VA Nursing Note (noted the Veteran's report that his knee pain rose to a six out of 10, but was tolerable).  

A review of the claims files shows the Veteran applied with the SSA for disability benefits, due in part to his service-connected left knee disability, left ankle disability, and diabetes mellitus.  While a November 2009 Disability Determination and Transmittal indicates he was found not to be disabled for SSA disability benefits, this decision was reversed in a March 2010 Disability Determination and Transmittal.  

In March 2010, the SSA concluded the Veteran was disabled as of June 3, 2009 due to primarily to "osteoarthritis and allied disorders" and secondarily to "affective/mood disorders."  More specifically, in a March 2010 SSA Physical Residual Functional Capacity Assessment, the evaluator considered the effects of the following conditions: diabetes mellitus, hypertension, obesity, hyperlipidemia, peripheral vascular disease, the left knee disability, residuals of a right ankle fracture, and calcific bursitis of the shoulders bilaterally.  In view of this fact, the Board cannot accept the SSA's finding at face value because it is impermissible to consider the effects of nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341(a), 4.16(b); see also Van Hoose, supra.  

Nonetheless, the Board finds March 2010 SSA Physical Residual Functional Capacity Assessment, which evaluated the Veteran's ability to engage in physical employment, informative.  At that time, the evaluator observed that despite treatment records indicating his diabetes mellitus was uncontrolled there were no complications stemming from it and no functional or occupational impairment attributable to it was identified.  March 2010 SSA Physical Residual Functional Capacity Assessment; see also May 14, 2012 VA Primary Care Note (noted the Veteran's was prescribed oral hypoglycemia agents and placed on a restricted diet, but his activities were not regulated; rather he was encouraged to exercise); June 1, 2012 VA Primary Care Note (included a list of the Veteran's current problems).  Further, the evaluator considered the April 2009 Joints VA Examination Reports and its May 2009 Addendum VA Medical Opinion.  March 2010 SSA Physical Residual Functional Capacity Assessment.  In doing so, the evaluator commented that he demonstrated markedly reduced flexion of 45 degrees in the left knee.  

Nevertheless, the evaluator determined the Veteran maintained the ability to occasionally lift 50 pounds; frequently lift 25 pounds; stand/walk approximately six hours in an eight hour workday; sit approximately six hours in an eight hour workday; and push or pull without impairment.  However, he would occasionally be limited in kneeling, crouching, and crawling; and frequently be limited in climbing (ramps, stairs, ladder, rope, and scaffolds), balancing, and  stooping.  The only environmental limitation was to hazards such as machinery and heights.  In the end, the evaluator opined he would be limited to "medium" functional ability with postural limitations owing to his left knee disability.  Of importance, physical employment was not precluded altogether.

Even assuming the Veteran's left knee disability, left ankle disability, and diabetes mellitus, prevented more physical employment, there is no evidence of record suggesting that he could not engage in sedentary employment due to his service-connected disabilities.  In this regard, the Board notes his employment history is not limited to manual labor.  Rather, he has held multiple managerial positions in merchandising, restaurant, and customer service fields.  October 2009 SSA Work History Report.  Generally in these positions, he was responsible for ensuring compliance with business procedures, reviewing operation records, checking inventory, ordering supplies, maintaining employee schedules, hiring and terminating employees, and soliciting business.  Thus, he has acquired transferable job skills which could be applied outside of a physical work setting.  

In terms of the Veteran's mental capacity to obtain and maintain substantially gainful occupation, the Board is cognizant that he carries multiple acquired psychiatric disorder diagnoses, which the SSA contemplated in reaching their disability benefits decision.  See March 2010 SSA Comprehensive Clinical Psychological Evaluation (diagnosed the Veteran with depressive disorder, not otherwise specified; dyssomnia, not otherwise specified; and personality disorder, not otherwise specified); see also March 2010 SSA Mental Residual Functional Capacity Assessment.  However, none of these diagnoses are service-connected.  See June 2017 Rating Decision Codesheet.  Therefore, the Board may not consider the occupational impairment resulting from them.  See 38 C.F.R. §§ 3.341(a), 4.16(b); see also Van Hoose, supra.  There is no evidence of record suggesting his service-connected left knee disability, left ankle disability, or diabetes mellitus impaired his mental capacity to such a degree that he was rendered unemployable prior to June 1, 2012.

Based on the foregoing, the Board finds that referral for extraschedular TDIU consideration is not warranted prior to June 1, 2012. 


ORDER

An increased disability rating in excess of 20 percent for the left knee disability from June 1, 2012 is denied.

Referral to the Director, Compensation Services for extraschedular TDIU consideration is denied.



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


